Citation Nr: 1116226	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness due to retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to December 1968. This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2007, a videoconference hearing was held before the undersigned.  A transcript of this hearing is of record. The case was before the Board in September 2007 and in September 2008 when it was remanded for further development.

In June 2009 the Board issued a decision which denied entitlement to service connection for blindness due to retinitis pigmentosa.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court endorsed a Joint Motion for Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.  In February 2011, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1. Retinitis pigmentosa was not noted on service entrance examination; however, clear and unmistakable evidence shows that symptoms of the disease, including night vision, preexisted military service. 

2. Clear and unmistakable evidence shows that symptoms of retinitis pigmentosa did not increase in severity at an abnormally high rate, i.e., beyond natural progression, during service.





CONCLUSION OF LAW

Service connection for blindness due to retinitis pigmentosa is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, a March 2006 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  May 2004 and March 2006 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the March 2006 letter informed the Veteran of disability rating and effective date criteria.  Subsequent to issuance of complete notice and after the Veteran and his representative responded and further development was completed May, July, and December 2006 and June 2008 supplemental statements of the case (SSOCs) readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding that a timing defect can be cured by notice followed by readjudication of the claim by the Agency of Original Jurisdiction).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records from the Social Security Administration (SSA), have been secured.  The RO arranged for a VA examination in May 2008 and an addendum opinion in December 2008.  As was noted above, the Board also secured a VHA medical advisory opinion in this matter.  As will be discussed in greater detail below, the VHA opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinion, and had an opportunity to respond.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Service connection may be granted for hereditary diseases, such as retinitis pigmentosa, which either first become manifest during service or which preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).

Temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Retinitis pigmentosa was not noted on service entrance examination.  Consequently, the Veteran is entitled to a presumption of soundness on service entrance as to such disease.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Textual evidence provided by the Veteran indicates that retinitis pigmentosa initially affects night and peripheral vision when a patient is in his teens.  As the disease progresses, the visual field gradually constricts, causing tunnel vision and sometimes other ocular disorders, such as cataracts and glaucoma.  These symptoms typically and inevitably progress to blindness, usually before the age of 50.  PROFESSIONAL GUIDE TO DISEASES 1180-81 (6th ed. 1998).  

A similar description of the disease was provided by the ophthalmologist, D.K., M.D., who provided the VHA medical opinion in February 2011 and who noted that the "primary early symptom" of retinitis pigmentosa is night blindness.  Dr. D.K. described the disease as "a rare, familial, hereditary disease" and noted that "[t]he only known risk factor that I am aware of is the presence of retinitis pigmentosa in the family."  Dr. D.K. noted that the two tests to establish the diagnosis were electroretinography (can show an early diagnosis before any significant fundus changes exist) and visual field testing (often done to follow the course of the disease).

In a statement received in August 2005, the Veteran reported having some mild night vision problems prior to service.  He did not think it was very serious.  Some of his relatives had retinitis pigmentosa, so he was aware night blindness was one of the first symptoms of the disease.  During his July 2007 hearing, the Veteran testified that he first noticed problems with night blindness prior to service, when he was "around maybe 11 or 12."  
On May 2008 VA examination, the examiner reviewed the Veteran's claims file and stated that the Veteran reported the onset of decreasing vision and night vision problems when he was about 12 or 13 years old.  He noted this was typical of a patient with retinitis pigmentosa.  The examiner concluded that retinitis pigmentosa had been present since approximately age 12 or 13.  

Dr. D.K., the 2011 VHA ophthalmologist noted that the first clinical/medical record of retinitis pigmentosa was in 1978 (approximately 10 years after service) when the Veteran's retinitis pigmentosa was first diagnosed.  However, in essence Dr. D.K. stated that he did not need contemporaneous medical records to describe the progression of the disease because "the progression . . . is so standard in every case."  As such, the clinical manifestations must have started either prior to or shortly after enlistment "because it occurs in the teens or early 20s in almost all cases."  Based on the Veteran's statements, Dr. D.K. concluded that "it seems the patient had initial manifestation of night blindness at age 12 or 13 prior to entering service . . . ."  

STRs show that on May 1966 entrance examination, uncorrected vision was 20/100 in the right eye and 20/70 in the left eye.  Vision in both eyes was corrected to 20/20, and the Veteran reported wearing contacts/glasses.  Field of vision and night vision testing was not completed.  The Joint Motion remanded the case in part because the VA examinations had failed to address the Veteran's decreased visual acuity at entrance into service and its relationship, if any, to the etiology of retinitis pigmentosa.  In this regard, it was the opinion of the February 2011 VHA ophthalmologist that "the patient did not demonstrate any decreased visual acuity on entrance into the service."  The ophthalmologist explained that vision of 20/20 in each eye with correction and Jaegar 1 in both eyes without correction "are normal visual acuities and demonstrate no decreased visual acuity on entrance into the service."  It stands to reason, therefore, that such normal vision would have no impact upon the etiology of retinitis pigmentosa.

The medical opinions of record and the Veteran's own statements establish that it is obvious or manifest that retinitis pigmentosa preexisted service.  This evidence is also supported by the medical treatise evidence of record.  The combination of this evidence is clear and unmistakable evidence that retinitis pigmentosa preexisted the Veteran's service.  See Harris v. West, 11 Vet. App. 456, 461-62 (1998) (finding in a case involving retinitis pigmentosa that a later medical opinion supported by the Veteran's statements of night vision problems beginning prior to service was clear and unmistakable evidence that the condition preexisted service), aff'd, 203 F.3d 1347 (2000).  The Board notes the Veteran's representative's argument in April 2009 that if retinitis pigmentosa first manifested itself during the Veteran's service, then he is entitled to service connection; however, the clear and unmistakable evidence shows the first signs of retinitis pigmentosa began prior to the Veteran's service, rather than during service.

Clear and unmistakable evidence also shows that the pre-existing retinitis pigmentosa was not aggravated during service.  This is so because the evidence is obvious or manifest that any increase in disability during service was due to the natural progression of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  

During a routine examination completed about six months after he entered service, the Veteran reported experiencing "eye trouble."  On October 1968 separation examination, distant vision was 20/20 in both eyes. [The Veteran reported he wore glasses/contacts; however, visual acuity test results appear to show his uncorrected vision (corrected vision findings are apparently not noted).]  Under the question "Any eye trouble?" the box marked "No" was checked.

Private medical evidence reveals the Veteran did not receive an initial diagnosis of retinitis pigmentosa until June 1978, almost ten years after service discharge.  At that time the primary complaint was decreased peripheral vision, and visual field examination revealed less than a 20 degree central field remaining in each eye.  SSA records include a September 1995 letter from Dr. J. H. B. stating the Veteran reported having significant tunnel vision in both eyes for many years.  Over the last several years he had noticed a significant decline in left eye visual acuity.  Examination and testing revealed a severe loss of peripheral field in both eyes and a significant loss of visual acuity in the left eye.  He was advised not to do any driving and was cautioned to be careful to avoid personal injury.
July 1999 private treatment records reveal bilateral posterior subcapsular cataracts and bilateral cortical cataracts.  The ophthalmologist recommended delaying surgery until the condition got worse and approving the Veteran's driver's license.

A November 2006 letter from optometrist B. R. states the Veteran was experiencing increasingly poor vision and "tunnel vision."  B. R. noted the progressive nature of the Veteran's genetic eye condition and concluded that he met the standards for legal blindness in the state of Texas based on his severely constricted visual fields.

On May 2008 VA examination, the examiner opined that retinitis pigmentosa permanently increased in severity during the Veteran's service.  However, the examiner stated that the increase in severity during service was due to the natural progression of the disorder.  In a December 2008 addendum, the examiner noted that his opinion was based on a review of pertinent current medical literature. 

Dr. D.K., the 2011 VHA ophthalmologist concluded that "any worsening of the disease process of retinitis pigmentosa which occurred during active duty was due to the natural progress of the disease at its natural rate."  He explained that the nature of the disease was such that it "would have progressed at the same rate whether the patient was on active duty or if he had remained in civilian life and regardless of what he was doing and where he was living."  As he explained "the progression of the disease is for night blindness and decreased peripheral visual fields to be impacted more severely as time passes and progressing throughout life" and that "the progression of retinitis pigmentosa is so standard in every case" that he did not need to know the details of the Veteran's case to be able to describe the progression of the disease.

Statements and testimony from the Veteran assert his belief that exposure to tear gas during basic training and night duty with associated exposure to low lighting conditions may have aggravated retinitis pigmentosa.  He has testified that he continued to have problems with his night vision during service.  Specifically, statements and hearing testimony from the Veteran and a December 2005 lay witness statement from G. W. B. report that during basic training the Veteran went into a tear gas house and pulled off his mask exposing his eyes to tear gas.  The Veteran stated that after this exposure his eyes would itch and tear up and that he started to notice his night vision was rapidly worsening.  G. W. B. stated that after the tear gas exposure he noticed the Veteran was not getting around as well at night and that he would follow close behind G. W. B. when they were together.  

The 2008 examiner indicated no association between tear gas and retinitis pigmentosa would be expected as tear gas affects the superficial part of the eye and not the retina.  He also noted that retinitis pigmentosa was not inflammatory in nature.  The 2008 examiner found it important that the Veteran did not report eye trouble on service separation examination and that he was not diagnosed with retinitis pigmentosa until 1978.

In 2011 Dr. D.K. noted that in his medical opinion "it is in no way possible for such gas exposure to have any effect on the retina or posterior segment of the eye and I feel that the exposure to teargas was in no way related to the development or progression or aggravation of the retinitis pigmentosa."  He explained that "[t]eargas and similar gasses [sic] affect only the surfaces of the eyes (conjunctiva and cornea) and also mucosal surfaces of the upper airway system and mouth."

The Board finds that when considered together the evidence clearly and unmistakably shows that retinitis pigmentosa did not increase in severity at an abnormally high rate, i.e. beyond the natural progression of the disease, during the Veteran's service.  The May 2008 VA examiner's opinion; the December 2008 addendum, and the 2011 VHA opinion all provide supporting rationale for the conclusion that the increase in severity in service represented a steady worsening that is a hallmark of the natural progression of the disease.  These opinions also explain that tear gas exposure would have affected only the superficial part of the eye and not the retina.  These opinions describe the Veteran's disability in sufficient detail, provide a rationale for the conclusions reached, and are based on a review of the Veteran's claims file, examination and interview of the Veteran (in the case of the 2008 opinions), and a review of pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).  Hence, the combination of the May 2008, December 2008 and February 2011 VA opinions in addition to the Veteran's statements as to the symptomatology he experienced in service is clear and unmistakable evidence that retinitis pigmentosa did not increase in severity at an abnormally high rate beyond the natural progression of the disease during service.

The Veteran reports that his retinitis pigmentosa was aggravated beyond the natural progress of the disease during service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of night blindness and loss of visual field because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  With respect to the Veteran's statements that his retinitis pigmentosa was aggravated beyond the natural progress of the disease during service, or that an increase in disability was due to tear gas exposure, these are determinations "medical in nature" and are not capable of lay observation.  This is so because whether an increase in disability is due to the natural progress of a disease or an external exposure is not a "condition" which a lay person is competent to identify or determine the etiology of.  See Clemons, 23 Vet. App. at 6.  No factual foundation has been made to establish that the appellant is qualified through education, training, or experience to offer a medical diagnosis or establish etiology of the claimed condition.  In fact, the evidence shows that the appellant has worked as a telephone repairman and has a 12th grade education.  Hence, his statements regarding any aggravation or worsening of his retinitis pigmentosa are not competent evidence.  For the reasons just expressed, the appellant's contentions regarding aggravation are not probative.

The VA examiner's opinions in 2008 and the VHA opinion in 2011, when considered in conjunction with other evidence of record, constitute clear and unmistakable evidence that rebuts both parts of the presumption of soundness; hence, it is not shown that retinitis pigmentosa was incurred in, or aggravated by, service.  Consequently, a preponderance of the evidence is against the claim and service connection for blindness due to retinitis pigmentosa must be denied.

ORDER

Service connection for blindness due to retinitis pigmentosa is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


